Vacated and Remanded and Memorandum
Opinion filed July 28, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00137-CV
____________
 
17886 ENTERPRISES, INC., Appellant
 
V.
 
PATRICK CASHIN, Appellee
 
On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2010-27455
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a
judgment signed October 29, 2010.
            On July 14, 2011, the parties filed a joint motion to vacate
the judgment and remand the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is
granted.
            Accordingly, the judgment is vacated and the cause remanded
to the trial court.
                                                                        PER
CURIAM
Panel consists of Justices
Frost, Jamison, and McCally.